Title: George Washington to the Major Generals and Officers Commanding Brigades, 22 January 1780
From: Washington, George
To: Major Generals and Officers Commanding Brigades


Morristown [New Jersey] January 22, 1780. Deplores conditions of Army. States that number of men listed far exceeds number in actual service. Orders officers to “examine the State of the different regiments, have all the men who been so long absent, that cannot be satisfactorily accounted for, and whose return is therefore improbable, struck off the rolls.” Complains that too many officers are on furlough. Adds specific instructions to correct defects in each of the state divisions.
